     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                       Criminal No. 16-0333 (DWF)

                      Plaintiff,
v.                                                                       MEMORANDUM
                                                                    OPINION AND ORDER
Luis Angel Garcia,

                     Defendant.


Brian N. Toder, Esq., Chestnut Cambronne, PA, counsel for Defendant.

Katharine T. Buzicky, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.



                                     INTRODUCTION

       This matter is before the Court on Defendant Luis Angel Garcia’s (“Garcia”)

motion for release in light of the COVID-19 pandemic. (Doc. No. 60 (“Motion”).) The

United States of America (the “Government”) opposes Garcia’s Motion. 1 (Doc. No. 61.)

For the reasons discussed below, the Court respectfully denies Garcia’s Motion.

                                      BACKGROUND

       On May 26, 2017, Garcia pled guilty to one count of possession with intent to distribute

methamphetamine. (Doc. Nos. 42-43; see also, Doc. No. 9.) This Court sentenced him to 120

months of imprisonment to be followed by a five-year term of supervised release.


1
      The Court also received and considered Garcia’s reply to the Government’s
opposition. (Doc. No. 76 (“Reply).)
     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 2 of 7




(See Doc. Nos. 55, 58.) Garcia is now incarcerated at Lompoc FCI in California. BOP

Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed July 14, 2020).

According to the Bureau of Prisons (“BOP”), Garcia’s release date is July 2, 2025. Id.

       On April 27, 2020, Garcia tested positive for COVID-19 for which he was

prescribed an Albuterol Inhaler. (Doc. No. 61 (“Def. Memo.”) at 2; Doc. No. 62 ¶ 4,

Ex. 2 (“Medical Records”). Garcia now moves for release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) on the grounds that he resides in a unit with suspected and confirmed

cases of COVID-19, and that “if [he] recovers, he can be re-infected and will likely be re-

infected given the conditions at [FCI] Lompoc.” (Def. Memo. at 2; see also Reply at 2-4

(citing specific concerns with the conditions at FCI Lompoc).) Garcia requests that his

prison sentence be reduced to “time-served coupled with home confinement and

treatment for chemical dependency as a condition of supervised release.” 2 (Id. at 9.) He

argues further that the Section 3553(a) sentencing factors weigh heavily in favor of

release. (Id. at 9-10; Reply at 3.)

                                      DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by



2
       Garcia asserts that while the Court recommended the BOP’s Residential Drug
Abuse Program, he has yet to receive treatment. (Def. Memo. at 10.) He contends that
due to the COVID-19 pandemic, he is unlikely to receive treatment despite “the potential
to rehabilitate himself if he could only be given a chance.” (Id.)


                                             2
     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 3 of 7




the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.” 3 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories. 4 Id.




3
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.
4
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)


                                             3
      CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 4 of 7




       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .” 5 Id.

       Garcia asserts that he requested compassionate release from the warden at FCI

Lompoc on or about the third week of May 2020. (Def. Memo. at 8.) The record reflects

that his request was denied on May 26, 2020. (Doc. No. 77 ¶ 4, Ex. 9 (“Denial”).) The

Denial states, “[i]f you are not satisfied with the response to your request, you may

commence an appeal of this decision via the administration remedy process by submitting

your concerns on the appropriate form (BP-9) within 20 days of the receipt of this

response.” (Denial at 1.) The record does not reflect whether Garcia appealed the

Denial. Accordingly, the Court cannot verify that Garcia has exhausted his

administrative remedies and therefore cannot consider his Motion. Even if the Court

could consider his Motion, though, the Court finds that it fails on the merits.

       Specifically, after a careful review of Garcia’s Motion, supporting memoranda and

exhibits, including his Medical Records, the Court finds that Garcia’s circumstances do


5
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).


                                               4
     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 5 of 7




not meet the demanding standard for compassionate release. The Court understands that

Garcia feels susceptible to COVID-19, particularly due to its infection rate at FCI

Lompoc, and because he has already contracted it once. Notwithstanding, this Court

agrees with others that a generalized fear is insufficiently extraordinary or compelling to

warrant immediate release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020); United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).

Garcia cites no underlying medical condition cited by the Centers for Disease Control

and Prevention (“CDC”) that puts him at risk of severe infection from COVID-19. See

CDC, People of Any Age with Underlying Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed July 14, 2020).

       The Statement clearly defines “extraordinary and compelling” medical conditions

as those “which diminish the ability of the defendant to provide self-care in prison and

from which he or she is not expected to recover.” While the Court is sympathetic to

Garcia having suffered from the virus approximately 2 months ago, the CDC does not

include prior infection as a condition that increases his risk for severe infection if Garcia

were to contract the virus again, nor does Garcia present any other condition that makes

him uniquely vulnerable. 6 Moreover, the fact that Garcia appears to have recovered from



6
        See CDC, People of Any Age with Underlying Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last accessed July 14, 2020). Moreover, Garcia’s Medical
Records do not indicate any other condition that makes him susceptible to severe
infection. (See generally, Medical Records.)


                                              5
     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 6 of 7




the virus indicates that the BOP was able to properly care for him while he was ill. The

Court notes that the BOP is also taking active steps to mitigate the spread of the virus. 7

       In short, while the Court understands the gravity of the COVID-19 pandemic and

recognizes Garcia’s concerns, the Court finds that the circumstances do not present an

extraordinary and compelling reason to warrant release. United States v. Lemon, Doc.

No. 93 at 5, 08-cr-246 (DSD) (D. Minn. Jun. 24, 2020) (denying compassionate release to

prisoner with prior COVID-19 infection because his condition did not satisfy the criterion

under the Statement). Accordingly, the Court respectfully denies Garcia’s Motion. 8

                                      CONCLUSION

       For the reasons set forth above, the Court finds that Garcia is ineligible for

compassionate release because he does not present an extraordinary and compelling

reason to warrant release.




7
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last accessed July 14, 2020). Those steps include limiting visits and internal movement,
increased hygiene measures, and screening of both staff and inmates. (Id.) Current
measures also include a 14-day isolation period, and limited group gatherings. See
Federal Bureau of Prisons, BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed July 14, 2020).
8
       Because the Court lacks jurisdiction to consider Garcia’s Motion, and because
even if the Court could consider it, his Motion fails on the merits because he fails present
a “extraordinary and compelling” reason to warrant release, the Court need not consider
the § 3553(a) factors or whether he poses danger to the safety of any other person or to
the community. See 18 U.S.C. § 3582(c)(1)(A); Statement.


                                              6
     CASE 0:16-cr-00333-DWF-SER Document 78 Filed 07/16/20 Page 7 of 7




                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Luis Angel Garcia’s Motion for Release (Doc.

No. [60] is respectfully DENIED.

Date: July 16, 2020                            s/Donovan W. Frank
                                               DONOVAN W. FRANK
                                               United States District Judge




                                           7
